EXHIBIT 10.21.2
*Certain portions of this exhibit have been omitted pursuant to a request for
confidential
treatment which has been filed separately with the SEC.
SECOND AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT (this “Amendment”) is
entered into between 2525 WEST END, LLC, a Delaware limited liability company
(“Landlord”), and CUMBERLAND PHARMACEUTICALS INC., a Tennessee corporation
(“Tenant”), with reference to the following:
     A. Nashville Hines Development, LLC (predecessor-in-interest to Landlord)
and Tenant entered into that certain Office Lease Agreement dated September 10,
2005; Landlord and Tenant entered into that certain First Amendment to Office
Lease Agreement dated April 25, 2008 (as amended, the “Lease”) currently
covering approximately 9,291 RSF on the ninth (9th) floor (the “Original
Premises”) of 2525 West End Avenue, Nashville, Tennessee (the “Building”).
     B. Landlord and Tenant now desire to further amend the Lease as set forth
below. Unless otherwise expressly provided in this Amendment, capitalized terms
used in this Amendment shall have the same meanings as in the Lease.
     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
are acknowledged, the parties agree as follows:
1. Expansion Space. Landlord leases to Tenant and Tenant leases from Landlord:
(a) approximately 14,477 additional RSF located on the ninth (9th) floor of the
Building (the “Second Expansion Space”) as shown on the attached Exhibit “A”,
which is incorporated into this Amendment for all purposes, and
(b) approximately 1,755 additional RSF located on the ninth (9th) floor of the
Building (the “Third Expansion Space”) as shown on the attached Exhibit “A”. The
term “Premises” as used in the Lease means and includes approximately 25,523
RSF, being the sum of the RSF of the Original Premises (9,291 RSF), the Second
Expansion Space and the Third Expansion Space. The lease of the Second Expansion
Space and Third Expansion Space is subject to all of the terms and conditions of
the Lease currently in effect, except as modified in this Amendment. Tenant
acknowledges that it has no further expansion or preferential rights or options
under the Lease.
2. Second Extension Period. The Term of the Lease for the entire Premises shall
be extended until October 31, 2016. Tenant acknowledges that it has no further
extension or renewal rights or options under the Lease except as set forth in
Rider 1 attached to this Amendment.
3. Base Rental.
     (a) Commencing on April 1, 2010, and continuing through the Second
Extension Period, Tenant shall, at the time and place and in the manner provided
in the Lease, pay to Landlord as Base Rental for the Third Expansion Space the
amounts set forth in the following rent schedule, plus any applicable tax
thereon:

 



--------------------------------------------------------------------------------



 



          PERIOD   Rate   Monthly Base Rental
April 1, 2010 through May 31, 2010
  $ [***]   $ [***]
June 1, 2010 through October 31, 2010
  $ [***]   $ [***]

  (b)   Notwithstanding anything in the Lease to the contrary, commencing on
November 1, 2010, and continuing through the Second Extension Period, Tenant
shall, at the time and place and in the manner provided in the Lease, pay to
Landlord as Base Rental for the Original Premises, the Second Expansion Space
and the Third Expansion Space the amounts set forth in the following rent
schedule, plus any applicable tax thereon:

          PERIOD   Rate   Monthly Base Rental
November 1, 2010 through December 31, 2011
  $ [***]   $ [***]
January 1, 2012 through December 31, 2012
  $ [***]   $ [***]
January 1, 2013 through December 31, 2013
  $ [***]   $ [***]
January 1, 2014 through December 31, 2014
  $ [***]   $ [***]
January 1, 2015 through December 31, 2015
  $ [***]   $ [***]
January 1, 2016 through October 31, 2016
  $ [***]   $ [***]

4. Additional Rent. Commencing on April 1, 2010 and continuing through the
Second Extension Period, Tenant’s Additional Rental payable under Section 2.3 of
the Lease shall be increased to take the Third Expansion Space into account, and
commencing November 1, 2010 and continuing through the Second Extension Period,
Tenant’s Additional Rental shall be increased to take the Second Expansion Space
into account. Commencing on November 1, 2010, the Expense Stop for the entire
Premises, refers to Landlord absorbing and being responsible for paying
Operating Expenses (as defined in the Lease) during any calendar year to the
extent such Operating Expenses are less than Nine and 45/100 Dollars ($9.45) per
square foot of space in the Building leased to rent paying tenants as such term
is used in Section 2.3(c) of the Lease.
5. Condition of the Second Expansion Space and Third Expansion Space.
     (a) Tenant accepts the Second Expansion Space in its “as-is” condition.
Tenant acknowledges that Landlord has not undertaken to perform any
modification, alteration or improvement to the Second Expansion Space. By taking
possession of the Second Expansion Space, Tenant waives (i) any claims due to
defects in the Second Expansion Space; and (ii) all express and implied
warranties of suitability, habitability and fitness for any particular purpose.
Tenant waives the right to terminate the Lease due to the condition of the
Second Expansion Space.
     (b) Tenant accepts the Third Expansion Space in its “as-is” condition.
Tenant acknowledges that Landlord has not undertaken to perform any
modification, alteration or improvement to the Third Expansion Space. By taking
possession of the Third Expansion Space, Tenant waives (i) any claims due to
defects in the Third Expansion Space; and (ii) all express and implied
warranties of suitability, habitability and fitness for any particular purpose.
Tenant waives the right to terminate the Lease due to the condition of the Third
Expansion Space.

-2-



--------------------------------------------------------------------------------



 



6. Parking. In connection with the Second Expansion Space, Landlord hereby
agrees to make available, or to cause the Garage Operator to make available, to
Tenant (so long as Tenant shall continue to lease the Second Expansion Space) up
to 58 permits (“Second Expansion Space Permits”) to park in the Kensington
Parking Facility upon the terms and conditions set forth in Section 3.4 of the
Lease. In connection with the Third Expansion Space, Landlord hereby agrees to
make available, or to cause the Garage Operator to make available, to Tenant (so
long as Tenant shall continue to lease the Third Expansion Space) up to 7
permits (“Third Expansion Space Permits”) to park in the Kensington Parking
Facility upon the terms and conditions set forth in Section 3.4 of the Lease.
Tenant shall pay as rental for the Second Expansion Space Permits and the Third
Expansion Space Permits at the rate charged from time to time by Landlord (or
the Garage Operator), in its sole and absolute discretion, plus any applicable
taxes thereon. The current charge to Tenant for each Second Expansion Space
Permit and Third Expansion Space Permit is $45.00 per month, plus any applicable
taxes thereon.
7. Second Amendment Improvement Allowance. Tenant shall receive an improvement
allowance in the amount of $[***] per RSF in the Original Premises and the
Second Expansion Space (i.e., $[***], the “Second Amendment Improvement
Allowance”) to be paid to Tenant within thirty (30) days after Tenant pays to
Landlord the monthly Base Rental payment for November 1, 2010, provided that
Tenant is not then in default under the Lease. The Second Amendment Improvement
Allowance may be used for any costs relating to the Premises. However, Tenant
shall not install any improvements which are not compatible with Landlord’s
plans and specifications for the Building or which have not received prior
written approval by Landlord or Landlord’s architect. Tenant agrees to comply
with the terms of Section 5.1 of the Lease with respect to any Tenant work that
is performed in the Premises.
8. Consent. This Amendment is subject to, and conditioned upon, any required
consent or approval being unconditionally granted by Landlord’s mortgagee(s). If
any such consent shall be denied, or granted subject to an unacceptable
condition, this Amendment shall be null and void and the Lease shall remain
unchanged and in full force and effect.
9. No Broker. Tenant represents and warrants that it has not been represented by
any broker or agent in connection with the execution of this Amendment. Tenant
shall indemnify and hold harmless Landlord and its designated property
management, construction and marketing firms, and their respective partners,
members, affiliates and subsidiaries, and all of their respective officers,
directors, shareholders, employees, servants, partners, members,
representatives, insurers and agents from and against all claims (including
costs of defense and investigation) of any broker or agent or similar party
claiming by, through or under Tenant in connection with this Amendment.
10. Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery to Landlord of this Amendment. If Tenant fails to execute
and deliver a signed copy of this Amendment to Landlord by 5:00 p.m. (in the
city in which the Premises is located) on                     , 2010, this
Amendment shall be deemed null and void and shall have no force or effect,
unless otherwise agreed in writing by Landlord. Landlord’s acceptance, execution
and return of this Amendment shall constitute Landlord’s agreement to waive
Tenant’s failure to meet such deadline.

-3-



--------------------------------------------------------------------------------



 



11. Miscellaneous. This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant. This Amendment
contains the parties’ entire agreement regarding the subject matter covered by
this Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment. Except as modified by this Amendment, the terms and provisions of the
Lease shall remain in full force and effect, and the Lease, as modified by this
Amendment, shall be binding upon and shall inure to the benefit of the parties
hereto, their successors and permitted assigns.
[Signatures to follow]

-4-



--------------------------------------------------------------------------------



 



     LANDLORD AND TENANT enter into this Amendment as of the Effective Date
(below).

                      LANDLORD:   2525 WEST END, LLC, a Delaware limited
liability company    
 
                        By:   Cash Flow Asset Management, L.P.,             a
Texas limited partnership, its sole manager    
 
                            By:   CFAM GP, L.L.C.,                 a Texas
limited liability company, its sole general partner    
 
                   
 
          By:   /s/ Daniel D. Dubrowski
 
Name: Daniel D. Dubrowski    
 
              Title: Partner    
 
              Effective Date: March 2, 2010    
 
                    TENANT:   CUMBERLAND PHARMACEUTICALS INC., a Tennessee
corporation    
 
                        By:   /s/ A.J. Kazimi                           Name:
A.J. Kazimi             Title: Chief Executive Officer    

-5-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SECOND EXPANSION SPACE AND
THIRD EXPANSION SPACE
(GRAPHIC) [g23297g2329701.gif]

A-i



--------------------------------------------------------------------------------



 



Rider One
OPTION TO EXTEND
     1. Renewal Period. Tenant may, at its option, extend the Second Extension
Period (this “Option to Extend”) for one renewal period of six years (the
“Renewal Period”) by written notice to Landlord (the “Renewal Notice”) given no
earlier than 18 months nor later than 12 months prior to the expiration of the
Second Extension Period, provided that at the time of such notice and at the
commencement of such Renewal Period, (i) Tenant remains in occupancy of the
entire Premises, and (ii) no uncured event of default exists under the Lease.
The Base Rental payable during the Renewal Period shall be the Market Rental
Rate (defined below) for the Premises. However, in no event shall the Base
Rental for the Renewal Period be less than the Base Rental during the last year
of the Second Extension Period. Except as provided in this Rider One all terms
and conditions of the Lease shall continue to apply during the Renewal Period,
except that Tenant shall have no further option to extend the Term.
     2. Acceptance. Within 30 days of the Renewal Notice, Landlord shall notify
Tenant of the Base Rental for such Renewal Period (the “Rental Notice”). Tenant
may accept the terms set forth in the Rental Notice by written notice (the
“Acceptance Notice”) to Landlord given within 15 days after receipt of the
Rental Notice. If Tenant timely delivers its Acceptance Notice, Tenant shall,
within 15 days after receipt, execute a lease amendment confirming the Base
Rental and other terms applicable during the Renewal Period. If Tenant fails
timely to deliver its Acceptance Notice, then this Option to Extend shall
automatically expire and be of no further force or effect. In addition, this
Option to Extend is personal to Cumberland Pharmaceuticals Inc. and shall not be
assignable to any other person or entity. Any assignment of the Lease or the
subletting by Tenant of all or any portion of the Premises shall terminate this
Option to Extend. Any assignment in violation of this paragraph is void and of
no force or effect. Furthermore, this Option to Extend shall be voidable at
Landlord’s election if (i) Tenant fails timely to execute and return the
required lease amendment, or (ii) an uncured event of default exists under the
Lease or Tenant fails to occupy the entire Premises at the commencement of the
Renewal Period.
     3. Market Rental Rate. The “Market Rental Rate” is the rate (or rates) a
willing tenant would pay and a willing landlord would accept for a comparable
transaction (e.g., renewal, expansion, relocation, etc., as applicable, in
comparable space and in a comparable building) as of the commencement date of
the applicable term, neither being under any compulsion to lease and both having
reasonable knowledge of the relevant facts, considering the highest and most
profitable use if offered for lease in the open market with a reasonable period
of time in which to consummate a transaction. In calculating the Market Rental
Rate, all relevant factors will be taken into account, including the location
and quality of the Building, lease term, amenities of the Building, condition of
the space and any concessions and allowances commonly being offered by Landlord
for comparable transactions in the Building. The parties agree that the best
evidence of the Market Rental Rate will be the rate then charged for comparable
transactions in the Building.

R-1-i